Russell, J.
The ruling in this case is controlled by the decisions in
Fountain v. Fountain, 7 Ga. App. 361 (66 S. E. 1020), and Parks v. Simpson, 124 Ga. 523 (52 S. E. 616). A landlord has no lien for sup- ‘ plies furnished for a year prior to that in which the; crop was ¡raised. Eor that reason, where it appears that the tenant has paid his rent; ¡in full and also that he has delivered to the landlord money and produce enough to pay for the supplies advanced to him in making the crop' for the particular year in question, he'is not subject to'be Convicted'.' pf a violation of sections 720 and 721'of the Penal Code (1910).

Judgment reversed.